Filed 3/8/13 P. v. Ratliff CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F064236

                   v.                                           (Super. Ct. Nos. F10601292, F11905761)

ALBERT ELDRIDGE RATLIFF,                                                             OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. D. Tyler
Tharpe, Judge.
         James F. Johnson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Levy, Acting P.J., Cornell, J., and Poochigian, J.
       On September 3, 2010, in Fresno County Superior Court case No. F10601292
(first case), appellant, Albert Eldridge Ratliff, pled guilty to a single count of willful
infliction of corporal injury upon a spouse or cohabitant (Pen. Code, § 273.5, subd. (a)).
On November 9, 2010, the court suspended imposition of sentence and placed appellant
on three years‟ formal probation.
       On November 1, 2011, in Fresno County Superior Court case No. F11905761
(second case), appellant pled guilty to a single count of transportation of marijuana
(Health & Saf. Code, § 11360, subd. (a)), and based on that plea, the court found
appellant to be in violation of probation in the first case. On December 2, 2011, the court
imposed the two-year lower term in the second case and a concurrent two-year term in
the first case.
       On January 3, 2012, appellant filed a notice of appeal covering both cases and
requested the court issue a certificate of probable cause (Pen. Code, § 1237.5). The court
denied that request.
       Appellant‟s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d 436.)
Appellant has not responded to this court‟s invitation to submit additional briefing.
                                           FACTS
First Case1
       On August 21, 2010, the person identified in the report of the probation officer in
the first case as the “Confidential Victim” (CV) told Fresno County Sheriff‟s Department
(FCSD) deputies the following: She and appellant had been living together for


1       Information in this section is taken from the report of the probation officer in the
first case.


                                               2
approximately seven years. That day, appellant was engaging in what she deemed rough
“horseplay” with her 20-year-old son and another young man. The CV objected, and
appellant responded with an expletive and “grabbed [the CV] by both of his hands in the
upper body and threw her on the ground.” The CV got up, the two exchanged words, and
appellant “pushed her down to the ground .…” Thereafter, appellant followed the CV
into the residence where the two continued to argue, and appellant “grabbed [the CV]
again and pushed her up against the kitchen wall.” He “threw her down two or three
more times.” At some point thereafter, appellant left the residence.
       The CV “reported both of her wrists hurt extensively and she had a laceration on
her face.”
Second Case
       According to a FCSD report, the following occurred on October 4, 2011: A FCSD
deputy, upon effecting a traffic stop of a vehicle with an expired registration, noticed an
“„overwhelming odor‟ of marijuana from the vehicle‟s interior.” He asked the driver,
Jack Borders, if there was marijuana in the car. Appellant, a passenger in the car, stated
that Borders “had a medical marijuana card and that it was „all legal.‟” Borders stated he
did not have his card. Appellant told the deputy there was approximately one pound of
marijuana in the car, the marijuana belonged to him (appellant), and he “did not have
enough money to renew his medical marijuana card.”
       The deputy searched the car pursuant to Borders‟s consent and found 382.6 grams
of marijuana.
                                      DISCUSSION
       Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The judgment is affirmed.

                                              3